Per Curiam.
This is an appeal from a routine dissolution of marriage action in which the defendant claims that the trial court rendered its judgment on the basis of erroneous facts. The particular facts found by the trial court, that the defendant was a high school gradu*416ate and a construction worker, were not crucial to the judgment. The court based its financial awards upon the defendant’s net earnings, regardless of his occupation or education. A review of the record makes it clear that the monetary award to the plaintiff and the assignment of property to her were neither arbitrary nor an abuse of discretion. Anderson v. Anderson, 191 Conn. 46, 57, 463 A.2d 578 (1983).
There is no error.